Citation Nr: 9922796	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
38 U.S.C.A. Chapter 30 educational assistance benefits in the 
amount of $6,472.64.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran entered active military service in August 1976, 
and remains on active duty.

This matter arises from a June 1998 decision rendered by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO).  Therein, it was held that collection of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on April 15, 
1999; a transcript of that proceeding is of record.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

The veteran's educational assistance folder was forwarded to 
the Board along with a claims folder.  Although the names on 
both folders are similar, they belong to two different 
individuals.  Review of the education file indicates that the 
appellant was born in 1951, while the claims file reflects 
documents belonging to a John P. Currier who was born in 
September 1926, and who served in the military prior to the 
birth of the appellant.  Thus, the claim number assigned to 
the appellant's Chapter 30 education file must be redesigned.

Both the veteran, in various statements and at his personal 
hearing, and the COWC 

referred to VA Summary of Educational Benefits Pamphlet 22-
90-2 during the appellate process.  However, a copy of that 
pamphlet is not a part of the appellate record.  The veteran 
should be given an opportunity to submit a copy of the 
pamphlet in his possession, and, in case more than one 
printing has occurred, the RO also should include a copy of 
the pamphlet in circulation in August 1996 in the appellate 
record.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should assign a new claim 
number to the veteran's Chapter 30 
educational assistance file.

2.  The veteran should be requested to 
submit a copy of the VA Summary of 
Educational Benefits Pamphlet 22-90-2 in 
his possession.  This should be made a 
part of the appellate record.

3.  The RO should include a copy of the 
VA Summary of Educational Benefits 
Pamphlet 22-90-2 that was relied upon in 
rendering its June 1998 waiver denial.  
This also should be made a permanent part 
of the appellate record.

4.  If, and only if, the veteran submits 
any additional evidence, the RO should 
again review the claim.  If the benefit 
sought on appeal is not granted, then the 
veteran should be furnished a 
supplemental statement of the case.  He 
should also be given the appropriate time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  

The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).






